Appeal of MRS. AUGUSTUS C. ADAMS.Adams v. CommissionerDocket No. 916.United States Board of Tax Appeals1 B.T.A. 983; 1925 BTA LEXIS 2729; April 8, 1925, decided Submitted February 17, 1925.  *2729 Willis D. Nance, Esq., for the Commissioner.  Before IVINS and MARQUETTE.  From the petition and answer filed herein the Board makes the following FINDINGS OF FACT.  The taxpayer is an individual residing at Norfolk, Virginia.  On November 5, 1923, she invested $500 in the capital stock of the Metropolitan Investment and Improvement Company of Portland, Oregon.  In 1923 she received a letter from the president of said company advising her that her investment had depreciated in value to $125.  In her income-tax return for 1923 she claimed a deduction of $375 for depreication, which deduction was disallowed by the Commissioner, who determined a deficiency tax for 1923 in the sum of $11.25.  From his determination this appeal was taken.  DECISION.  The determination of the Commissioner is approved.